The Attorney              General of Texas
                                                April 16, 1981
MARK WHITE
Attorney General
                        Honorable David G. Lewis                   Opinion No. MW- 325
supremecourt Building   Sherman County Attorney
P.O.BOX12548            P. 0. Box 986                              Re: Payment     of filing   fees and
Austin,TX. 78711        Stratford, Texas 79084                     court costs
512,4X-2501
                        Dear Mr. Lewis:

                              You have asked two questions regarding the collection of fees by
                        public officials in your county. Your first question concerns article 3930a-1,
                        V.T.C.S., which reads in pertinent part:

                                       (1) In addition to the fees authorized and required
                                   by Article 3930 of this title, as amended, county
                                   clerks and county recorders are authorized            and
                                   required to collect the fees specified by this article
                                   for services rendered by them to all persons, firms,
                                   corporations, legal entities, governmental agencies,
                                   and governmental representatives.       Unless otherwise
                                   specified, each fee shall be collected at the time the
                                   service is rendered. (Emphasis added).

                        You ask whether the county clerk is required to follow the mandatory
                        language of this provision and insist on payment of the filing fees at the
                        time of presentment     for filing without incurring civil liability.    It is
                        suggested that the clerk might be liable in damages if a subsequent lien were
                        filed and recorded in the county after the clerk received a deed of trust but
                        before he recorded it due to non-payment of filing fees.

                               Ordinarily, the duties of the clerk of the court are purely ministeriaL
                        Benge v. Foster, 47 S.W.2d 862 (Tex. Civ. App. - Amarillo 1932, writ ref’d).
                        The dutv described in article 3930a-1. V.T.C.S.. is such a ministerial dutv.
                        The courts will not hold the clerk liable for da&ages resulting in part from
                        his performance of his statutory duty. See Harris County v. Wilkinson, 507
S.W.2d 848 (Tex. Civ. App. - Houston mh         Dist.1 1947, writ repd n.r.e.).
                        See also Burleson v. Shaw, 516 S.W.2d 687 (Tex. Civ. App. - Eastland 1974,
                        writ’&.         We believe the clerk must comolv with the article 393Oa-1
                        requirement of timely payment and he may not-be held liable in damages for
                        performance of his statutory duty.

                              You next ask whether a justice of the peace may assess and collect
                        court costs against state, county, city, school and hospital district taxing




                                                      P.   1045
Honorable David G. Lewis - Page Two              (MN-325)




authorities in delinquent tax suits.     Article 7297, V.T.C.S., exempts the state and
county from costs in delinquent tax suits. Article 7343, V.T.C.S., extends the same
advantage to cities and school districts. Costs arising out of tax collection suits may
not be ~assessed against school districts, El Campo~fndependent        School District v.
Kimmey, 571 S.W.2d 865 (Tex. 1978), or a city or county, County of Dallas v. Yellow
Cab Co., 573 S.W.2d 44 (Tex. Civ. ADD.- Eastland 1978, writ rePd n.r.e.1. However,
we find no statute exempting hospital‘districts   from payment of such costs. Thus, we
believe court costs may be collected from hospital districts in delinquent tax suits.

                                    SUMMARY

                The county clerk is required to follow the mandatory
           language of article 3930a-1, V.T.C.S., and will not incur civil
           liability for doing so. A justice of the peace may not assess and
           collect court costs against the state, county, city or school
           taxing authorities in delinquent tax suits. He may assess and
           collect such costs against the hospital district taxing authority.
                                                                       ./--Y




                                             r     MARK      WHITE
                                                   Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Susan L. Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chaiman
Jon Bible
Walter Davis
Rick Gilpin




                                        P.       1046